Citation Nr: 0429095	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 7, 2001 
for the award of service connection for post traumatic stress 
disorder and schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1974.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted entitlement to service 
connection for post traumatic stress disorder (PTSD) and 
schizophrenia and assigned a 100 percent rating from August 
7, 2001.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In October 2004, the veteran's motion for advancement on the 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2004) was denied.   


FINDINGS OF FACT

1.  On February 19, 1981, the veteran's original claim for 
entitlement to service connection for a psychiatric disorder 
to include an emotional and nervous disorder, was received by 
the RO.  

2.  In October 1981, the RO denied entitlement to service 
connection for a psychiatric disorder to include a nervous 
disorder, personality disorder, and post traumatic stress 
neurosis, and denied entitlement to non-service-connected 
pension benefits.  The veteran was notified of this decision 
on October 20, 1981. 

3.  On July 15, 1982, the veteran submitted a statement in 
which he wrote that he wished to file a notice of 
disagreement with the rating dated October 1, 1981.  

4.  In an August 1982 letter, the RO asked the veteran to 
state what issues he disagreed with and to be specific.  

5.  The veteran did not respond to the August 1982 letter 
within one year, and the October 1981 rating decision became 
final.   
  
6.  On February 9, 1990, the veteran's request to reopen the 
claim for service connection for PTSD was received by the RO. 

7.  In April 1990, the RO determined that new and material 
evidence had been received to reopen the claim for service 
connection for PTSD and the claim was denied on the merits.  
The veteran was notified of this decision on May 4, 1990 and 
did not submit a notice of disagreement within one year.

8.  On August 7, 2001, the veteran submitted a request to 
reopen the claim for service connection for PTSD.  

9.  In November 2001, the RO granted service connection for 
PTSD and schizophrenia and assigned a 100 percent disability 
rating from August 7, 2001.  


CONCLUSION OF LAW

An effective date prior to August 7, 2001 for the award of 
service connection for PTSD and schizophrenia is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.158, 3.400, 20.201 (1982 & 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

A September 2001 letter provided notice with regard to the 
claim for service connection for PTSD.  The letter did not 
notify the veteran of the evidence needed to substantiate 
entitlement to an earlier effective date.  However, the 
effective date issue is a "down stream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
69 Fed. Reg. 25180 (2004); cf. Huston v. Principi, 17 Vet. 
App. 195, 202 (2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).

In the September 2001, VA asked the veteran to identify any 
relevant evidence, offered to assist the veteran in obtaining 
any relevant evidence, and notified the veteran of the VCAA.  
The letter gave notice of what evidence the veteran needed to 
submit for his service connection claims, what evidence VA 
would try to obtain, and what evidence was already of record.  
In the September 2001 letter, VA advised the veteran to send 
in evidence in support of the claim and the veteran was told 
where to send the evidence.  

In Pelegrini, the Court held that a claimant must be given 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), before an initial decision by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, at 119-
20.  In the present case, the VCAA notice was provided prior 
to the initial AOJ adjudication in November 2001.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  There 
is no identified evidence that has not been accounted for.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In this case, the decision turns on 
the finality of earlier decisions, and the dates of claims.  
Therefore, an examination is not required. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).


Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2004). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), the Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii).  A specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  A "claim" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2004).

The provisions of 38 C.F.R. § 3.155 (2004), provide that: 

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by [VA], from a claimant...may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it (the 
formal claim) will be considered filed as 
of the date of receipt of the informal 
claim.  
38 C.F.R. § 3.155.

In general, "date of receipt means the date on which a 
claim, information or evidence was received in [VA]."  
38 C.F.R. § 3.1(r) (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

On February 19, 1981, the veteran's original claim for 
entitlement to service connection for a psychiatric disorder 
to include an emotional and nervous disorder, was received by 
the RO.  In October 1981, the RO denied entitlement to 
service connection for a psychiatric disorder to include a 
nervous disorder, personality disorder, and post traumatic 
stress neurosis, and denied entitlement to non-service-
connected pension benefits.  The veteran was notified of this 
decision on October 20, 1981. 

On July 15, 1982, the veteran's statement was received.  In 
this statement, the veteran wrote that he wished to file a 
notice of disagreement with the rating dated October 1, 1981.  
The veteran also identified mental health treatment records 
and requested an audit of education benefits.  

In an August 1982 letter, the RO asked that the veteran state 
what issues he disagreed with, and to be specific.  

The veteran did not respond to the August 1982 letter within 
one year.

On February 9, 1990, the veteran wrote "I request to reopen 
my claim for service connected PTSD."  

In April 1990, the RO determined that new and material 
evidence had been received to reopen the claim for service 
connection for PTSD.  The RO denied the reopened claim on the 
merits.  The veteran was notified of this decision on May 4, 
1990 and he did not file a notice of disagreement.

On August 7, 2001, the veteran claimed service connection for 
a condition not currently at issue and added "I also am 
submitting additional information to reopen/support my claim 
for PTSD/anxiety disorder/depression which has existed since 
I left service and is service connected." 

In November 2001, the RO granted service connection for PTSD 
and schizophrenia and assigned a 100 percent disability 
rating from August 7, 2001, the date of the claim to reopen. 

Legal Analysis

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection is the date 
of a successful application to reopen the claim supported by 
new and material evidence, or the date entitlement arose, 
whichever is later.  The Court held in Sears v. Principi, 16 
Vet. App. 244, 248 (2002) that, "[t]he statutory framework 
simply does not allow for the Board to reach back to the date 
of the original claim as a possible effective date for an 
award of service-connected benefits that is predicated upon a 
reopened claim."  Once reopened, that claim's effective date 
may not be earlier than the date of receipt of the 
application to reopen.  Nelson v. Principi, No. 02-21 2140 
(Sept. 24, 2004).

The veteran argues that the October 1981 rating decision 
which denied entitlement to service connection for PTSD was 
not final because he had filed a notice of disagreement for 
this issue in July 1982.  The veteran argues that since the 
RO did not furnish a statement of the case in response to the 
notice of disagreement, the 1981 claim was still open.  See 
also Kuo v. Derwinski, 2 Vet. App. 662 (1992) (where an 
appellant and his representative had not properly been 
furnished with a statement of the case, the period in which 
to appeal the adjudicative determination in question never 
commenced to run, and that the determination was, therefore, 
not final), vacated on other grounds, No. 91-1053 (1993)(per 
curium order) (unpublished).

The provisions of 38 C.F.R. § 20.201 (2004) now provide that 
a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201 (2004).  However, this regulation 
did not exist at the time of the veteran's July 1982 
statement.

At that time:

A written communication from a claimant 
or his representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency 
of original jurisdiction will constitute 
a notice of disagreement.  The notice 
should be in terms which can be 
reasonably construed as evidencing a 
desire for review of that determination.  
It need not be couched in specific 
language. Specific allegations of error 
of fact or law are not required.
38 C.F.R. § 19.113 (1982).

It is clear that the regulation required that the notice of 
disagreement dispute an adjudicative action.  The July 1982 
statement did not dispute a specific adjudicative action.  

Regulations provided then, much as they do today that:

Where evidence requested in connection 
with an original claim, a claim for 
increase, or to reopen for the purpose of 
determining continued entitlement is not 
furnished within 1 year after the date of 
request, the claim will be considered 
abandoned.  After the expiration of 1 
year, further action will not be taken 
unless a new claim is received.  Should 
the right to benefits be finally 
established, pension, compensation, or 
dependency and indemnity compensation 
based on such evidence shall commence not 
earlier than the date of filing the new 
claim.
38 C.F.R. § 3.158(a) (1982).

It is not in dispute that following the veteran's July 1982 
communication, the RO requested evidence, in the form of a 
clarification of the decisions with which the veteran 
disagreed.  It is also not in dispute that the veteran did 
not supply this information within one year.  Therefore, 
under 38 C.F.R. § 3.158(a), his claim is deemed to have been 
abandoned.

Under 38 C.F.R. § 3.158(a), the effective date for the grant 
of service connection could not be earlier than the date of 
the reopened claim.

Therefore, the Board finds that the earliest possible 
effective date for the grant of service connection for PTSD 
and schizophrenia is August 7, 2001, the date of receipt of 
reopened claim.

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to August 7, 2001.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  No document was received between April 
23, 1990, when the claim was last finally denied, and August 
7, 2001, when the request to reopen was received, that could 
be construed as an informal claim to reopen the claim for 
service connection for PTSD.  

Accordingly, under the applicable regulations, August 7, 
2001, the date of receipt of the claim to reopen, is the 
earliest effective date for the award of service connection 
for PTSD and schizophrenia.   


ORDER

Entitlement to an effective date earlier than August 7, 2001 
for the award of service connection for PTSD and 
schizophrenia is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



